Case 5:18-cv-00839-SJO-AS Document 133 Filed 06/14/19 Page 1 of 4 Page ID #:1738

; Pat. reg

  

Bk Heme

iad |

 

LEWIS BRISBOIS BISGAARD & SMITH LLP
ARTHUR K. CUNNINGHAM, SB# 97506
E-Mail: Arthur.Cunningham@lewisbrisbois.com
KAYLEIGH A. ANDERSEN, SB#306442
E-Mail: Kayleigh. Andersen@lewisbrisbois.com
650 East Hospitality Lane, Suite 600
San Bernardino, California 92408
Telephone: 909.387.1130
Facsimile: 909.387.1138

ARIAS & LOCKWOOD

CHRISTOPHER D, LOCK WOOD, SB#110853
E-Mail: Christopher.Lockwood@ariaslockwood.com

1881 South Business Center Drive, Suite 9A

San Bermardino, California 92408

Telephone: 909-890-0125

Facsimile: 909-890-0185

Attorneys for Defendants

SERGEANT AYALA, DEPUTY FIGUEROA, DEPUTY PEARSON, DEPUTY
LOPEZ, DEPUTY CORDERO, DEPUTY LLANOS, DEPUTY HINSON,
DEPUTY CAVERLY, DEPUTY RODARTEO-LUGO, DEPUTY MIRANDA,
DEPUTY VARONI, DEPUTY MALDONADO, DEPUTY KRAMER, DEPUTY
TARANGO, DEPUTY STEELE, DEPUTY BERGERT and DEPUTY TESILLO

oe 8S ~~ S&S Wm |W bom

eh femk ik
we et SS

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION

pet eh fark
nN A

MARY H. GARCIA, Individually, and CASE NO. 5:18-CV-839-SJO (ASx)
as successor-in-interest to ESTATE OF
PHILLIP SOTO GARCIA, JR. NOTICE OF CONDITIONAL
(Deceased), et al., SETTLEMENT

Plaintiffs, Trial Date: June 18, 2019

ee ee
So !e @ ~

VS.

COUNTY OF RIVERSIDE,
et al.,

mw bh
bh

Defendants.

nv hw
& WwW

 

wd
17 |

 

he
oN

TO THIS HONORABLE COURT:
Mf]

vw bh
a ~!]

LEWIS
BRISBOIS
BISGAARD 4812-2331-2282,]

 

 

 

8 SVATH LLP NOTICE OF CONDITIONAL SETTLEMENT

ATTORNEYS AT LAW

 
Case 5:1

LEWIS
BRISBOIS
BISGAARD
& SMITH LP

ATTORNEYS AT LAW

eo CO ~~ TN Oh eR DH Noe

Mw Me NHN BR NH ROR ORO wm meet
ao AFA A tA ek we NM USSU COlUmOUlUlC TOOK OS

 

8-cv-00839-SJO-AS Document 133 Filed 06/14/19 Page 2of4 Page ID #:1739

The parties hereto, through their attorneys of record, provide notice to this
Court that a settlement has been reached in this matter. The settlement is
conditioned upon approval by an excess insurance authority. The authority’s board
is scheduled to consider the matter on June 26, 2019.

The parties have agreed to the form of the Conditional Settlement Agreement
and are executing that document. Upon approval of the settlement, the settlement
will be funded, and the matter dismissed by stipulation and order. In the unlikely
event that the settlement is not approved, the parties will so advise the Court.

It is respectfully and jointly requested by the parties that the pending trial date

of June 25, 2019 be vacated, with the court to retain jurisdiction until the stipulation

for dismissal is filed and the case ordered dismissed.
DATED: June 13, 2019 LEWIS BRISBOIS BISGAARD & SMITH LLP
By: /s/ Arthur K, Cunningham

 

Arthur K. Cunningham
Attorneys for Defendants
I CERTIFY THAT ALL PARTIES TO THIS DOCUMENT HAVE
CONSENTED TO ITS FILING AND TO THE LANGUAGE CONTAINED
HEREIN.

By: /s/ Arthur K. Cunningham
Arthur K. Cunningham
Attorneys for Defendants

 

4812-233 ]-2282.} >

 

NOTICE OF CONDITIONAL SETTLEMENT

 

 
 

   
 
 

 

 

Case 5:18-cv-00839-SJO-AS Document 133 Filed 06/14/19 Page 3o0f4 Page ID #:1740
1 FEDERAL COURT PROOF OF SERVICE
2)| GARCIA, MARY H. vs COUNTY OF RIVERSIDE - Case No. 5:18-CV-00839-
SJO (ASx)
3
STATE OF CALIFORNIA, COUNTY OF SAN BERNARDINO
4
At the time of service, I was over 18 years of age and not a party to the action.
5 || My business address is 650 East Hospitality Lane, Suite 600, San Bernardino, CA
92408. | am employed in the office of a member of the bar of this Court at whose
6 || direction the service was made.
7 On June |44, 2019, I served the following document(s): NOTICE OF
CONDITIONAL SETTLEMENT
8
I served the documents on the following persons at the following addresses
9 || (including fax numbers and e-mail addresses, if applicable):
10 SEE ATTACHED SERVICE LIST
ll The documents were served by the following means:
12 BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically
iled the documents with the Clerk of the Court using the CM/ECF system,
13 which sent notification of that filing to tha persons listed above.
14 I declare under penalty of perjury unde
America and the State of California that the }
15
Executed on June! , 2019, at San Ben
16
17
18 Sharon Denise Moore-Duncan
19
20
21
22
23
24
25
26
27
Lewis 28
BRISBOIS
BISGAARD 4812-233 1-2282.]
SMITH UP NOTICE OF CONDITIONAL SETTLEMENT

 

 

 
Case 5:1

LEWIS
BRISBOIS
BISGAARD
& SMITH UP

ATIORNEYS AT LAW

Co 6S ST DN Hn eh —] Ne

ny Ye BM BH OR RD OOD eek ed
SoS 7A Oe YW NH = SF CO PF HUI ON mR Oe ON OS

 

8-cv-00839-SJO-AS Document 133 Filed 06/14/19 Page 4of4 Page ID #:1741

SERVICE LIST
GARCIA, MARY H. vs COUNTY OF RIVERSIDE
3:18-CV-00839-SJO (ASx)

Robert Trujillo, Esquire

Melody Trujillo, Esquire

TRUJILLO & TRUJILLO, APLC
41593 Winchester Road, Suite 201
Temecula, California 92590
951-296-9529

E-mail: trulaw@trujillo-law.us
Attorneys for Plaintiffs

MARY H. GARCIA, Individually and
as successor-in-interest to Estate of
Phillip Soto Garcia, Jr. (deceased);
ANGELO GARCIA, PHILLIP J.
GARCIA and FRED A. TORO

Suzanne Skolnick, Esquire

2888 Loker Avenue East, Suite 110-F
Carlsbad, California 92010
760-405-4397

E-mail:
Suzanne@skolnicklawgroup.com
Attorneys for Plaintiffs

MARY H. GARCIA, Individually and
as successor-in-interest to Estate of
Phillip Soto Garcia, Jr. (deceased);
ANGELO GARCIA, PHILLIP J.
GARCIA and FRED A. TORO

Lewis Khashan, Esquire

38975 Sky Canyon Drive, Suite 201
Murrieta, California 92563
951-775-7279

E-mail: lewis@khashanlaw.com
Attorneys for Plaintiffs

MARY H. GARCIA, Individually and
as successor-in-interest to Estate of
Phillip Soto Garcia, Jr. (deceased);
ANGELO GARCIA, PHILLIP J.
GARCIA and FRED A. TORO

4812-2331-2282.1

Christopher D. Lockwood, Esquire
ARIAS & LOCK WOOD

Jes! South Business Center Drive, Suite
San Bernardino, California 92408
909-890-0125

909-890-0185 (facsimile)

E-mail: Christopher. lockwood@ariaslockwood.com
Co-Attorneys for Defendants
COUNTY OF RIVERSIDE,
STANLEY SNIFF, WILLIAM DI
YORIO, JULIO IBARRA, JERRY
GUTIERREZ, DAVID KONDRIT
and SERGEANT MAGANA

Peter J. Ferguson, Esquire

Kyle R. Bevan, Esquire
FERGUSON, PRAET & SHERMAN
1631 East 18° Street

Santa Ana, California 92705
714-953-5300 —

714-953-1143 (facsimile)
Peterferg@aol.com
Kbevan(@law4cops.com

Attorneys for Defendants

CITY OF CATHEDRAL CITY,
OFFICER DANIEL ANES, OFFICER
JOSEPH BROOKS, OFFICER
CLADIU MURZEA, and OFFICER
MATTHEW BUEHLER

Daniel P. Barer, Esquire
Daniel@pollakvida.com

nna L. Birenbaum, Esquire
Anna.pollakvida.com
POLLAK, VIDA & BARER
jai°o West Olympic Boulevard, Suite
Los Angeles, California 90064
310-551-3400
310-551-1036
Attorneys for Defendants
CITY OF CATHEDRAL CITY,
OFFICER DANIEL ANES, OFFICER
JOSEPH BROOKS, OFFICER
CLADIU MURZEA and OFFICER
MATTHEW BUEHLER

 

NOTICE OF CONDITIONAL SETTLEMENT

 

 
